Title: To John Adams from Benjamin Stoddert, 23 September 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 23rd Septr. 1799

I do myself the honor to enclose a Letter to Mr. JTK Cox, covering his Commission as a Lieutenant in the Navy, which may be forwarded to him at Boston, should you approve his appointment.
He has acted as a Midshipman, on board the Herald, since July 1798—and has been represented by his Commanders, as a gentleman worthy of promotion. He is intended for the Herald, where his services are at present required.
I have the honor to be, / with the highest respect & Esteem, / Sir, your most obed. servant
Ben Stoddert